﻿
It is with great pleasure that I congratulate you, Sir, on your election to the presidency of this session of the General Assembly. It is an expression of esteem for your country. We wish you luck and success in carrying out your important task. I also wish to convey my sincere thanks to your predecessor, Mr. Humayum Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, for the leadership that he showed on so many occasions during the forty-first session of the General Assembly.
Let me, further pay a special tribute to the Secretary-General, Mr. Pérez de Cuellar, for his untiring efforts to promote peace and international co-operation. We thank him for his dedicated work to improve the effectiveness of our Organization.
In the Charter of the United Nations our solemn obligation "to promote social progress and better standards of life in larger freedom" is enshrined as a matter of utmost importance. Thus, already in its preamble, the United Nations Charter reflects mankind's basic aspiration for personal liberty and economic prosperity, safeguarded by a network of social security.
One of the most important tasks with which the international community is confronted is the elaboration of concepts of disarmament that are both ambitious and realistic. Multilateral disarmament negotiations are a necessary complement: to the negotiations between the most powerful States.
Assessment of the result of the recent International Conference on the Relationship between Disarmament and Development might vary from State to State. Austria agrees with the conclusion reached by the Conference that disarmament and development are among the priority concerns of the international community and are pillars on which enduring international peace and security must be built.
The recent agreement in principle reached by the Foreign Ministers of the United States and the Soviet Union on the complete elimination of intermediate-range nuclear forces augurs well not only for the relations between East and West but for the entire world community.
We welcome this agreement as a first step in the right direction. If it is to lead to more stability, it will have to be followed by substantial reductions in conventional armaments and by the total elimination of chemical weapons. We also regard the early conclusion of a comprehensive nuclear test-ban treaty as a vital measure to inhibit the further vertical proliferation of nuclear weapons. 
A few days ago the fourth negotiating session of the follow-up meeting to the Conference on Security and Co-operation in Europe (CSCE) was opened in Vienna. The Conference has thus entered the decisive stage.
The Conference must now transform the more than 150 proposals into a concluding document which contributes to the full implementation of the Helsinki commitments and serves as a blueprint for a renewed and genuine European detente policy.
We expect substantive progress in removing the barriers which, contrary to the Final Act of Helsinki, still inhibit contacts, communication and the free flow of information between the people of East and West. Only when people in all participating States enjoy their human rights and fundamental freedoms, only if they can come together and communicate freely, will we have achieved our goal; a genuine and lasting European peace order.
In spite of positive tendencies in some important areas of international co-operation, multiple crises and armed conflicts remain unsolved.
The war between Iraq and Iran has caused immense suffering. Yet the fighting goes on unabated in defiance of numerous calls to end hostilities. The unanimous adoption of Security Council resolution 598 (1987) expresses clearly the demand of the world community for an immediate cease-fire. Austria fully associates itself with that resolution. The efforts of the Secretary-General to bring about a just and honourable end to this war deserve our full support. The Austrian Government considers his role in this regard to be of particular relevance. We join those who have called on both parties to show the greatest flexibility in the search for a negotiated solution of the conflict.
The situation in the Middle East continues to pose one of the most serious threats to global peace and security. We note with satisfaction that the idea of convening an international peace conference on the Middle East under the auspices of the United Nations is gaining increased international support. We consider the following elements essential to a solution of the Middle East conflict:
Observance of Security Council resolutions 242 (1967) and 338 (1973), which still provide the most widely accepted basis for a solution; withdrawal from occupied territories; respect for the right of all States to exist within secure and internationally recognized boundaries; and recognition of the national rights of the Palestinian people and participation by its representative, the PLO, in the entire negotiating process.
We remain deeply concerned about the continuing occupation of Afghanistan and the violation of its sovereignty. The tremendous suffering of the Afghan population, whether inside the country or in refugee camps, must not be forgotten. We have taken note of certain steps of the recent policy of national reconciliation, as well as the invitation of the Special Rapporteur, Mr. Brnacora, on the question of human rights and fundamental freedoms in Afghanistan. These first signs should be followed by more decisive measures leading to a full and free exercise of the right to self-determination of the Afghan people as a whole.
The foreign occupation of Kampuchea is also a cause for continuous and serious concern for my country. Recently a number of diplomatic moves have been undertaken with a view to breaking the present deadlock. Austria has followed these developments with keen interest. We will carefully examine all ideas and proposals aimed at promoting a peaceful solution with a view to identifying possible Austrian contributions.
I sincerely hope that a negotiated political settlement, which should be based on the relevant resolutions of the General Assembly and the International Conference on Kampuchea and which has to be acceptable to all sides, can be reached and that the suffering of the Kampuchean people can come, at long last, to an end. Austria calls upon all parties concerned to demonstrate the necessary political will to overcome remaining obstacles in order to engage in a genuine process of negotiation.
Central America has been a hotbed of tension for a number of years, we welcome the signing of the Arias Plan by five Central American countries as a useful step towards peace and stability in this region, Austria supports this regional plan for peace and democracy, based on respect for human rights, Internal political dialogue, national reconciliation and non-intervention. Only pluralistic democratic societies closely co-operating in the spirit of good-neighbourliness can successfully address the underlying social and economic problems of the region. There is an historic chance for the nations of Central America. This chance must be seized.
Austria remains fully committed to the cause of freedom and dignity for the people of southern Africa, Austria strongly rejects and firmly condemns apartheid, a policy that negates the very foundation of civilization: dignity of roan. We are convinced that only the eradication of apartheid and the establishment of a democratic, United and non-racist society, based on the free exercise of universal suffrage, can lead to a peaceful solution of the deeply rooted problems of South Africa and bring peace to the whole region. This means, of course, also the realization of independence for Namibia on the basis of Security Council resolution 435 (1978) .
Austria started to contribute actively to the aims of the United Nations immediately after being admitted as a Member State in 1955. In his first statement: before this Organization, the then Austrian Foreign Minister, Leopold Pigi stated that: Neutrality would keep us free from military alliances and that intensive co-operation in the framework of the international community of nations, with all means at our disposal, would contribute to maintain international peace.
In practice these guiding principles represent the corner-stone of our permanent neutrality and at the same time the expression of our active participation in international co-operation based on the principles of the United Nations Charter.
One of the most respected applications of these principles are the peace-keeping operations. Peace-keeping operations have proved to be an effective instrument for the stabilization of dangerous conflicts, a service to which Austria contributes in the interest of the international community as a whole. Since 1964 well over 20,000 Austrian soldiers have served in United Nations peace-keeping operations. At present more than 850 Austrian soldiers are serving on the Golan Heights, in Cyprus and at various locations in the Middle East. I am pleased to be able to inform the General Assembly that the Austrian Government has only recently decided to respond favourably to a request by the Secretary-General to Increase its contingent in the United Nations Peace-Keeping Force in Cyprus (UNPICYP) by another 100 soldiers at the end of October.
Troop contributors to UNPICYP are bearing a heavy and disproportionate financial burden. I hope very much that the proposal of the Secretary-General for a partial solution of this problem, namely the financing of UNPICYP through assessed contributions, will be accepted by the members of the Security Council at the earliest possible date. Pending such a decision, we appeal to all Member States to increase their voluntary contributions to this Important peace-keeping operation. Developing and strengthening contacts and co-operation with all its neighbouring countries regardless of their political system is a central element of Austria's foreign policy. Close ties, not only between governments but also between individuals, are the beet guarantee for fruitful and stable relations. Austria therefore continues to diversify co-operation with all neighbouring countries regardless of their political system.
Allow me to add a few words on our relations with Italy. The good and friendly  relations with this important neighbouring country were developed even further in recent years. This has been fully confirmed to me at an unofficial meeting by the Italian Minister for Foreign Affairs Giulio Andreotti in June 1987, I should like to stress that in this context the question of South Tyrol is of special importance. In 1960 and 1961 the General Assembly adopted resolutions which, in 1969, led to an agreement between Austria and Italy on a new framework for the autonomy of South Tyrol. Notwithstanding the important progress realized since then, some essential provisions of the autonomy measures have yet to be implemented. This holds true especially for a centrepiece of autonomy, the use of the German language in court as well as before police and administrative authorities. We regret that, in spite of a basic agreement reached in May 1983 between representatives of the Italian Government and the German-speaking minority, and in spite of a political compromise arrived at in September 1986, this very important provision has not yet been enacted.
Austria shares the ongoing and justified concern of the population of South Tyrol. We believe that any further delay in the implementation of the Autonomy Statute agreed on in 1969 carries the danger of increasing radical tendencies and ethnic tensions in South Tyrol, as has been reflected in recent election results. We hold that it is high time for a speedy completion of the implementation of the Autonomy Statute in order fully to implement the rights of the ethnic minorities and to guarantee that the ethnic groups in South Tyrol live together peacefully.
The world economic situation in recent years has been characterized by a continuing debt burden for many developing countries, increasing protectionist tendencies, a decline in real-commodity prices and slow growth in general, although a number of countries have achieved remarkable performances. On the other hand, several of the poorest countries suffered further losses in their per capita income.
The present weak international economic environment hardly promotes innovative and liberal tendencies, but, rather, protectionism and structural immobility. Multilateral economic co-operation is thus endangered by bilateralist forces or unilateral action. Last year a successful special session of the General Assembly devoted to the economic crisis in Africa  the first ever to focus on problems of a whole continent, adopted the United Nations Programme of Action for African Economic Recovery and Development  Determined efforts to speed up that Programme are essential to alleviate the economic plight of many sub—Saharan African countries.
Even after the encouraging results of the special session on Africa and the successful launching of the Uruguay Round of the General Agreement on Tariffs and Trade (GATT) last year, there was still widespread doubt and scepticism about the outcome of the seventh session of the United Nations Conference on Trade and Development (UNCTAD). However, the adoption by consensus of the final act of UNCTAD VII within an atmosphere of pragmatism and constructive co-operation heralds a major achievement.
Economic progress is not an end in itself. It has to serve the individual. Improving the quality of life and allowing man the pursuit of happiness is not only a matter of growth rates. It is equally important to solve our pressing environmental problems.
Serious incidents and shocking research results have induced growing public awareness that the ongoing degradation of our environment affects all nations. International co-operation to counteract this danger is urgently called for.
The depletion of the ozone layer poses an increasing threat of global climatic change. Austria has taken a leading role in endeavours to achieve international countermeasures in this regard. The early entry into force of the Vienna convention on the protection of the ozone layer and the further development of international environmental law must be pursued with high priority.
Nuclear radiation, like other forms of pollution, does not stop at national borders. Therefore, Austria firmly believes that the legitimate interests of countries that could be affected by the trans boundary effects of the use of nuclei energy have to be taken into account. Accordingly, Austria attributes particular importance to the conclusion of bilateral agreements with all its neighbouring countries in this field. We recognize the achievements in the process of multilateral codification realized within the framework of the International Atomic Energy Agency. Austria none the less advocates the elaboration of additional international rules in such areas as State liability and binding international safety standards for nuclear-power plants.
Some environmental problems, like long-range trans boundary air pollution, can be successfully addressed on a regional level. For my region, the Economic Commission for Europe (ЕСЕ) has become the most important framework in that respect. Austria, together with countries from different regional groups, has submitted proposals in the context of the Conference on Security and Co-operation in Europe (CSCE) with a view to enlarging and deepening the relevant activities of the ЕСЕ.	'
My country highly values the report of the World Commission on Environment and Development, under the chairmanship of Norway's Prime Minister Brundtland. It is indeed impossible to separate environmental aspects from economic and development issues. We agree with the Commission's conclusion that, if we do not succeed in embarking on a policy of sustainable development, we do in fact erode the basis for our common future. The tragic effects of deforestation prove that once nature's balance is distorted the vicious circle can be broken only with difficulty.
Development strategies - and, indeed, any economic policy - have to take duly into account all possible environmental implications. The ecological dimensions have to be considered on an equal footing with strictly economic factors, from the formulation to the evaluation of every single project.
The Charter of the United Nations contains the obligation of all States to promote social progress and better standards of life in larger freedom. 
Social policy must be among out central concerns during the coming decades. Clear policy guidelines will have to be established and the solution of economic and development problems seen in close relation to social policies and social welfare. Social progress, the advancement of women, questions relating to youth, the elderly or disabled, control of crime and drug abuse are among the most urgent topics in the area of social concern.
The International Conference on Drug Abuse and Illicit Trafficking held in June at Vienna constitutes a very promising start to combating drug abuse and solving related social and economic questions in a constructive and coherent manner. A well-co-ordinated follow-up on national and international levels, as well as within the United Nations system, is of utmost importance. The Interregional Consultations on Developmental Social Welfare Policies and identified priorities for strengthening co-operation in social welfare
identified procedures to facilitate international co-operation in the Lamentation of norms in this area. We welcome the growing awareness of global social dimensions in the international community.
Recognizing the increasing importance of strengthening and consolidating the role of the United Nations in the social field, the Secretary-General has taken measures to concentrate all major activities on questions of broad social policy social development, including the co-ordination of illicit-drug control, within the United Nations offices in Vienna. We warmly welcome this Liaison in the light of the recommendations of the Group of High-Level governmental Experts to Review the Efficiency of the Administrative and Functioning of the United Nations.
In his annual report on the work of the Organization the Secretary-General has identified a "growing commonality factor in international affairs". (A/42/1, p.2)
My colleague the Foreign Minister of the Federal Republic of Germany, Genscher, has spoken in this context of "an age of global domestic policy". Í2/PV.10, p.47)
The recognition of the increased level of interdependence in all fields calls an improved capacity of the Organization to assure an efficient collective response to emerging world issues.
A reform process is thus not only necessary to improve the organizational response and global management capacity, but also to restore full confidence in the United Nations. The reform process has started; the Secretary-General has taken the first steps. But reform is an ongoing and continuous process, for which the Member States and the leadership o£ the individual organizations of the United Nations system are equally responsible.
We are encouraged by the fact that so far we have been able to proceed on the basis of consensus, a path that should be vigorously pursued in the interests of the Organization.
We welcome in this regard the proposal of the Secretary-General to revitalize the Economic and Social Council, to enable it to fulfil its original mandate. The proposal that the "Council might become, in practice, a Council of Ministers foe Economic and Social Affairs" with authority to give "greater strength and coherence to the system as a whole" (Ā/42/1, p.15) is of great validity. We believe, however, that adequate organizational arrangements and preparations will have to be made to guarantee the maximum effectiveness of such high level meetings.
Austria equally welcomes contributions to the reform process from the outside. In this regard, the recent study by a panel of eminent personalities on United Nations reform, sponsored by the Ford Foundation and the United Nations Association of the United States, deserves our full attention. That and similar research work testify to the general growing interest and commitment to a strong United Nations.
Two years ago, in the context of International Youth Year, Austria launched an initiative to promote youth employment. We called it "HOPE '87". Austria, together with the United Nations, organized a world-wide competition of more than 500 original employment projects run by young people. During this session of the Assembly my country will present an exhibition and a film about this initiative and the intended follow-up. We very much count on the continued support of Members for the ideas and aims of this initiative, which nave already given new hope to many young people from all over the world. Hope should not only be given to youth, but to all those people suffering from violations of human rights and fundamental freedoms. In this regard, over the last 40 years the United Nations has developed an impressive body of legal instruments. However, negative phenomena such as arbitrary executions, torture, the denial of fundamental rights, racism and intolerance still prevail in many parts of the world.
Let us intensify our co-operation to ensure that all human rights and fundamental freedoms are universally guaranteed and respected. We should support, in particular, all efforts to strengthen the implementation machinery of the numerous international instruments that already exist in the field of human rights. Only on the basis of the conviction that human rights are of truly universal concern will we be able to fulfil our duties in this regard, duties which have the individual human being, his rights and his dignity, at their very heart.
The resolution of regional conflicts, the strengthening of international partnership, the reform of international institutions and the preservation of the environment all seem to have one particular element in common: the need for a comprehensive legal framework. The development of this framework could not have been possible without the United Nations. We must all continue to contribute actively to endeavours to find solutions based on international law for the challenges of today and tomorrow.
Among these challenges we find a particularly odious phenomenon: international terrorism. There can be no exculpation whatsoever for those who endanger and destroy human lives, irrespective of their motives. The international community took an important step to fight this scourge by adopting a resolution by consensus two years ago. We sincerely hope that that consensus will prevail also during the current session of the General Assembly. A further intensification of international co-operation to combat terrorism - including the elaboration of new legal instruments - remains an absolute necessity. Austria is committed to join in this urgent and important task.
International relations must remain firmly based on international law. International law can only represent a foundation for the behaviour of States if it is scrupulously respected. In many cases, it is not an international legal instrument but its implementation which is lacking. One field where this gap between norm and reality seems particularly wide is the situation of human rights and fundamental freedoms.
Before concluding, I should like to share a few thoughts. My delegation was impressed by the statement of the President of the forty-first session of the General Assembly, the Foreign Minister of Bangladesh, Mr. Choudhuty. Mindful of financial constraints, in his speech before this forum he concentrated on only a few thoughts, while distributing in writing Bangladesh's position on other important world matters. Perhaps that example could be followed by all of us in the future. The distribution of the written texts would ensure that the positions of all Member States on the various subjects would still be made known and would receive due attention. Then, general debates in the plenary Assembly could be structured in such a way as to permit a genuine general debate among political leaders o£ Member States.
Austria believes in a strong United Nations; a United Nations that in the self-interest of its Member States will be able to bring about a greater consensus on the solution of existing and the definition of newly emerging problems. It is time to enter the age of global domestic policy. We are called upon to put our thoughts and imagination, our creativity and vision, our sense of pragmatism and realism, to this vital task.
